Citation Nr: 0124558	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  00-14 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to an increased (compensable) disability 
evaluation for conversion disorder.

3. Entitlement to an increased disability evaluation for 
shell fragment wounds, right leg and gluteus maximus, 
Muscle Group XI, currently evaluated as 20 percent 
disabling.

4. Entitlement to an increased disability evaluation for 
thoracotomy scar, left anterior chest, Muscle Group II, 
currently evaluated as 20 percent disabling.

5. Entitlement to an increased disability evaluation for 
shell fragment wounds, pleural cavity, residuals of 
thoracotomy, currently evaluated as 20 percent disabling.

6. Entitlement to an increased (compensable) disability 
evaluation for shell fragment wound, left gastrocnemius, 
Muscle Group X.

7. Entitlement to an increased (compensable) disability 
evaluation for scars, scalp and parietal region above the 
right ear.

8. Entitlement to a total disability evaluation for 
compensation purposes based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in September 1999, by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  The veteran submitted a notice of 
disagreement with that decision in October 1999 and a 
statement of the case was issued in March 2000.  The veteran 
relocated his residence to Fayetteville, Georgia, and the RO 
in Atlanta, Georgia, assumed jurisdiction over his case.  In 
July 2000 the veteran perfected his appeal to the Board.  

In March 2001, the a hearing was held before the undersigned 
Member of the Board at the Atlanta RO.  A transcript of that 
hearing is of record.

In a statement dated in October 2000, the veteran raised the 
issue of entitlement to service connection for a left elbow 
disorder.  This claim has not been developed, adjudicated or 
certified for appeal; accordingly it is referred to the RO 
for appropriate action.


REMAND

Pursuant to 38 C.F.R. § 20.1304(c) (2000), any pertinent 
evidence submitted by the veteran which is accepted by the 
Board under the provisions of this section, as well as any 
such evidence referred to the Board by the originating agency 
under § 19.37(b) (2000), must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived by the veteran (or his representative) or 
unless the Board determines that the benefit, or benefits, to 
which the evidence relates may be allowed on appeal without 
such referral.  Such waiver must be in writing or, if a 
hearing on appeal is conducted, formally entered on the 
record orally at the time of the hearing.

Subsequent to the March 2000 statement of the case, the RO 
received additional medical evidence consisting of records of 
VA outpatient treatment dated from 1998 to 2001.  Review of 
these records suggest that they may be relevant to the 
veteran's claim of entitlement to service connection for PTSD 
and also may be pertinent to the veteran's claims for 
increased ratings.  There is no indication within the record 
that the RO has considered these records in conjunction with 
the veteran's claims.  The Board notes that this oversight 
may be due, in part, to the veteran's relocation from Puerto 
Rico to Georgia as these records were received 
contemporaneous with his move.  As the RO has not considered 
these records in connection with those claims, and the 
veteran has not waived initial RO consideration of such 
evidence, a remand is warranted.

Further review of the record reveals that the veteran has 
contended that the VA examination conducted in August 1999 
was not "complete."  During his hearing before the 
undersigned Member of the Board in March 2001, the veteran 
argued that he has had a continuing psychiatric problem since 
his injury during service and that the original diagnosis of 
"adult reactive disorder" should be clarified in light of 
subsequent diagnoses including PTSD.  The Board notes that 
the veteran has been diagnosed with various psychiatric 
disorders to include the service-connected conversion 
reaction, depressive disorder, not otherwise specified, and 
PTSD, which was again reported on VA outpatient treatment 
examination in May 2000.  However, there is no indication 
within the record that medical professionals have attempted 
to reconcile these diagnoses in determining the most 
appropriate psychiatric diagnosis(es) for the veteran.  
Accordingly, in light of the veteran's claims and the current 
state of the evidence, the Board believes that additional 
medical development is necessary to obtain a medical opinion 
that addresses the various diagnoses of record and provides 
comment as to the most appropriate psychiatric diagnosis(es) 
and it's/their relationship to the service-connected 
psychiatric disability and/or service.  Such an opinion is 
deemed necessary to resolve the ambiguity within the record 
regarding the veteran's current psychiatric status relative 
to his current claims on appeal.  The Board emphasizes that 
if it is not medically possible to distinguish the effects of 
service-connected and nonservice-connected conditions, the 
reasonable doubt doctrine mandates that all signs and 
symptoms be attributed to the veteran's service-connected 
back condition.  See Mittleider v. West, 11 Vet. App. 181 
(1998); 38 U.S.C.A. § 3.102 (2001). 

The Board next notes that during the pendency of this appeal, 
there has been a significant change in the law.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), among other things, eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duties to assist and notify, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is now 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) recently were 
finalized.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the completion of a medical 
examination (or, obtaining a medical opinion) when such 
evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  

The Board notes that the RO has not yet considered the 
veteran's claims in the context of the new law, nor has the 
veteran had an opportunity to prosecute his claims in that 
context.  A remand for such consideration, and completion of 
the needed development in this appeal, will ensure due 
process of law, and avoid the possibility of prejudice.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).  

Hence, after initially reviewing the evidence added to the 
record since the March 2000 statement of the case, the RO 
should schedule the veteran for a VA psychiatric examination 
in an effort to clarify his current diagnosis(es) and to 
obtain an opinion as to the relationship between any 
identified disability and the service-connected "conversion 
reaction" and/or service as well as to obtain an opinion 
regarding the current nature and severity of the service-
connected psychiatric disorder.  

The RO should further consider whether any additional 
development is warranted to include having the veteran 
undergo further medical evaluation of his service connected 
shell fragment wound residuals (if, for example, the evidence 
suggests that his disabilities may have worsened since his 
December 1998 evaluation in connection with the increased 
rating claims), after obtaining all outstanding medical 
records pertinent to the veteran's claims, particularly from 
VA medical facilities (here, the record reflects that the 
veteran has received treatment from the VA Medical Center 
(VAMC) in Atlanta, Georgia).  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The appellant is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any such examination, the RO should associate with the 
claims file copies of any notice(s) of examination that are 
sent to the veteran.  

The above-referenced actions are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000.  The 
Board emphasizes, however, that the fact that specific 
actions to be accomplished on remand have been identified 
does not relieve the RO of the responsibility to ensure that 
the Act has fully been complied with.  Hence, in addition to 
the actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the Act before adjudicating the claims on appeal.   

Finally, because the veteran has alleged that his psychiatric 
and other service-connected disabilities combine to render 
him unemployable, consideration of the TDIU claim must be 
deferred pending completion of the above development.  See 
Hoyer v. Derwinski, 1 Vet. App. 208, 210 (1991).

For all the foregoing reasons, these matters are hereby 
REMANDED to the RO for the following:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records, to include records from 
the Atlanta VAMC and any additional other 
records identified by the veteran since 
January 2001.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and he and his 
representative should be so notified.  The 
veteran is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo examination.

2.  After associating with the claims file 
all outstanding records received pursuant 
to the above-requested development, the RO 
should arrange for the veteran to undergo 
VA psychiatric examination (preferably, by 
a Spanish-speaking physician) to obtain 
medical information which identifies the 
most appropriate current psychiatric 
diagnosis(es) and reconcile the various 
psychiatric diagnoses of record including 
the service-connected "conversion 
reaction," depressive disorder and PTSD.  
The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to and be reviewed by the 
physician designated to examine the 
appellant.  The examiner's attention is 
directed to the diagnosis of "conversion 
reaction" on VA psychiatric examination 
in February 1971, depressive disorder, not 
otherwise specified on VA examination in 
August 1999 and PTSD on VA outpatient 
examination in May 2000.  If more than one 
psychiatric disorder (to include 
conversion reaction) is diagnosed, the 
examiner should offer an opinion on the 
relationship, if any, between each 
additionally diagnosed psychiatric 
disorder and the veteran's service-
connected conversion reaction and/or 
service.  If deemed unrelated, the 
examiner should indicate the percentage or 
portion of the Global Assessment of 
Functioning (GAF) score representing 
impairment due solely to the service-
connected disorder.  However, if it is not 
medically possible to distinguish the 
effects of the veteran's service-connected 
psychiatric disability from any other 
diagnosed psychiatric disability, the 
examiner should clearly so state, and 
indicate that his findings are pertinent 
to the veteran's overall psychiatric 
impairment.  

All diagnostic tests and studies deemed 
necessary by the examiner should be 
conducted, and all pertinent 
symptomatology and findings should be 
reported in detail.  With respect to the 
service-connected psychiatric disability, 
the examiner should specifically render 
findings with respect to the existence and 
extent (or frequency, as appropriate) of 
memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal ideation; 
and delusions or hallucinations.  The 
examiner should also provide an assessment 
as to the impact of the veteran's service-
connected psychiatric disability on his 
ability to obtain and retain substantially 
gainful employment.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth in 
a typewritten report.

3.  The RO should schedule the veteran 
for an updated VA examination for his 
service-connected shell fragment wound 
residuals, as deemed necessary.

4.  If the veteran fails to report for 
any scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.  

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations (to be 
promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and 
satisfied.

7.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the claims on appeal, to 
include the claim for a total rating 
based upon individual unemployability, in 
light of all pertinent evidence of record 
and legal authority, to specifically 
include the VA outpatient treatment 
reports dated from 1998 to 2001 noted 
above.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

8.  If any benefits sought on appeal 
continue to be denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992)..

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


